Citation Nr: 1414511	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  11-00 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, claimed as associated with herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, claimed as due to diabetes mellitus type II.

3.  Entitlement to service connection for hypertension, claimed as due to diabetes mellitus type II.

4.  Entitlement to service connection for erectile dysfunction (ED), claimed as due to diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1959 to December 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The Board has reviewed the Veteran's physical claims file, as well as the electronic files on the "Virtual VA" system and Veterans Benefits Management System (VBMS), to ensure a complete review of the record in this case.


FINDINGS OF FACT

1.  The Veteran was not exposed to herbicide agents during naval service.  

2.  The Veteran was diagnosed with and began treatment for diabetes mellitus type II approximately in 1991.

3.  There was no relevant injury or endocrine system disease or chronic symptoms of diabetes mellitus type II during service. 

4.  Diabetes mellitus type II did not manifest to a compensable degree within one year of service.  

5.  Symptoms of diabetes mellitus type II have not been continuous since separation from service.

6.  The Veteran's diabetes mellitus type II is not causally or etiologically related to active service.

7.  Current peripheral neuropathy of the lower extremities, hypertension, and ED are complications of, and proximately due to, diabetes mellitus type II. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus type II are not met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for peripheral neuropathy of the bilateral lower extremities as secondary to diabetes mellitus type II are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

3.  The criteria for service connection for hypertension as secondary to diabetes mellitus type II are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

4.  The criteria for service connection for ED as secondary to diabetes mellitus type II are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

Collectively, in the March 2009 and August 2009 notice letters sent prior to the initial denial of the claims, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, to include on a secondary basis, and described the types of information and evidence that the Veteran needed to submit to substantiate the claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The RO further informed the Veteran how VA determined the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claims. 

Regarding VA's duty to assist in claims development, the Board notes that the Veteran's complete service treatment records are of record.  Post-service treatment records adequately identified as relevant to the claims have been obtained, or otherwise submitted, and are associated with the record.  

The Board also finds that the RO made reasonable efforts to verify the alleged in-service herbicide exposure.  After repeated requests from the RO, the Veteran was unable to provide approximate dates (i.e., narrowed to a 60-day period) or location of when and where he disembarked from the naval ship; therefore, a formal finding on the lack of information required to verify presumptive exposure to Agent Orange was made in July 2009.

In this case, there has been no VA medical examination or medical opinion provided to the Veteran in connection with the appeal; however, the fact that the Veteran is currently diagnosed with diabetes mellitus type II, and that peripheral neuropathy of the lower extremities, hypertension, and ED are complications of the Veteran's diabetes mellitus type II is not in dispute or at issue in this case.  Rather, the appeal turns on whether the Veteran has qualifying service in Vietnam such that in-service herbicide exposure may be presumed.  As explained below, the evidence does not show that the Veteran had qualifying service in Vietnam, to include duty or visitation.  Because a favorable medical opinion would be based on an inaccurate factual premise of presumed exposure to herbicide agents during service and be of no probative value, the Board finds that no VA medical examination or VA medical opinion is needed in this particular case.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis, but cannot reject the opinion solely because the history was from the veteran); see also Coburn v. Nicholson, 19 Vet. App. 427, 432-433 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006).
  
Given the foregoing, the Board finds that the Veteran has been provided with proper notice and all relevant facts have been properly and sufficiently developed in this appeal.  No further notice or development is required.  Therefore, the Board will proceed with review.  

Service Connection Legal Criteria
  
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran is currently diagnosed with diabetes mellitus type II, peripheral neuropathy of the bilateral lower extremities (i.e., an organic disease of the nervous system), and hypertension which are "chronic diseases" listed under 38 C.F.R. 
§ 3.309(a); therefore, the presumptive service connection provisions under 
38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  ED is not listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are inapplicable to that diagnosis.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as diabetes mellitus type II, peripheral neuropathy (as an organic disease of the nervous system), and hypertension, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases such as diabetes mellitus type II shall be service-connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, a veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 (or was otherwise exposed to an herbicide agent during active service); (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  "Service in Vietnam" generally means service on land or in its inland waterways, or where service involved visitation to Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (upholding VA's interpretation of the statute); M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, Topic 28, entitled "Developing Claims based on Herbicide Exposure in the Republic of Vietnam (RVN)."  

Service connection may also be granted for disability which is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

Service Connection Analysis for Diabetes Mellitus Type II

The Veteran contends that presumptive service connection is warranted for diabetes mellitus type II due to Agent Orange exposure.  He contends that he was exposed to Agent Orange during naval service when he briefly went ashore in Vietnam while stationed aboard the U.S.S. Walker (DD-517) and/or the U.S.S. William H. Standley.  In the alternative, the Veteran asserts that he should be entitled to presumptive service connection for diabetes mellitus based on his service aboard the two naval ships because they were anchored in the offshore waters of Vietnam.  

In this case, it is undisputed that the Veteran is currently diagnosed with diabetes mellitus type II, a disease associated with herbicide exposure that is subject to presumptive service connection pursuant to § 3.309(e).  See, e.g., November 2007 private treatment record (noting that the Veteran has had diabetes mellitus since about 1991 and has been treated with insulin since about 1992).  The question at issue is whether the Veteran, who served aboard the U.S.S. Walker and U.S.S. William H. Standley during his naval service, had qualifying "service in Vietnam" so that exposure to herbicide agents during service may be presumed.  

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the Veteran had service in the Republic of Vietnam, including duty or visitation on land, such that exposure to herbicide agents during service may be presumed.  The DD Form 214 identifies the Veteran's military occupational specialty as personnel administrationman.   Review of the service personnel records does not show that the Veteran's duties, which involved administrative and clerical work, required duty or visitation on land in the Republic of Vietnam.  The service treatment records include no references to duty or visitation on land in the Republic of Vietnam.  Review of the general history for the U.S.S. Walker and the command history for the U.S.S. William H. Standley by the JSRRC does not indicate duty or visitation on land in the Republic of Vietnam.  Thus, the service records do not verify duty or visitation on land in the Republic of Vietnam during the Veteran's period of active service.  

Additionally, the Veteran has provided inconsistent statements regarding the circumstances of the alleged duty or visitation on land in the Republic of Vietnam and has not been able to provide approximates dates narrowed to a 60-day time period regarding the alleged duty or visitation on land in the Republic of Vietnam during his active naval service.  For example, on the October 2007 VA Form 21-4138, the Veteran reported that he served aboard the U.S.S. Walker from February 1963 to October 1964, and set foot on land in Vietnam in order to take supplies from land to the U.S.S. Walker; however, in an August 2010 statement, the Veteran wrote that he had visitation on land in Vietnam when he went over on a launch to purchase a beverage (i.e., a coke) while stationed aboard the U.S.S. Walker from June 1963 to November 1963 and had "no idea" what date or time that the purported visitation took place.  Thus, the Veteran has provided two different reasons for why he allegedly step foot on land in Vietnam during his service aboard the U.S.S. Walker.  

Also, a March 2009 VA Form 119 reveals that the Veteran then reported that he served aboard the U.S.S. William H. Standley for eight months from 1969 to 1970 and went ashore on the dock at Danang Harbor; however, in May 2010 and August 2010 statements, he specifically denied that he ever went ashore when stationed aboard the U.S.S. William H. Standley.  Because of the inconsistent statements provided by the Veteran during the course of the appeal regarding the circumstances of the alleged visitation on land in Vietnam, together with the inability to provide approximate dates within a 60-day time frame of when the alleged visitation on land in Vietnam took place, the Board does not find the Veteran's account of duty or visitation on land in Vietnam during his naval service to be credible evidence.     

Although the Veteran is in receipt of the Vietnam Service Medal (VSM), among other awards and decorations, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that "service in Vietnam" will not be presumed based upon receipt of the VSM.  See Haas v. Peake, 525 F.3d 1168, 1174 (Fed. Cir. 2008) (holding that a veteran who never went ashore from ship on which he served in Vietnamese coastal waters was not entitled to presumptive service connection); see also VAOPGCPREC 27-97.  Also, on the January 2011 VA Form 9, the Veteran wrote that, during service, both naval ships on which he served "anchored" in Da Nang Harbor and operated off the coast of Vietnam.  Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, along the coast of Vietnam does not constitute inland waterway service or qualify as docking; therefore, such evidence is not sufficient to establish presumptive exposure to herbicides, unless the evidence shows that the veteran served as a coxswain aboard ship and reports going ashore during anchorage, which is not the case here.  See M21-1MR, Part IV, Subpart ii, Chapter 1, Section H.28.(h).

The Veteran contends that exposure to herbicide agents during active service should be presumed due to visitation on land in Vietnam, and that such herbicide exposure caused current diabetes mellitus type II.  With regard to this contention, in a case such as this where the evidence establishes factually that there was no in-service injury or endocrine disorder or disease, there were no symptoms of diabetes in service or until decades after service, and factually there was no exposure to herbicides in service, the Veteran as a lay person does not have the requisite medical expertise to render a competent medical opinion regarding the relationship between current diabetes mellitus type II and active service.  Such opinions as to causation involve making findings based on medical knowledge of etiology of endocrine disorders, and reliance on clinical testing results.  The endocrine system is complex and involves unseen systems processes and disease processes that are not observable by the five senses of a lay person.  

Such an opinion would also be based on a factually inaccurate assumption of herbicide exposure during service.  Despite the Veteran's lay account that he set foot on land in Vietnam during active service, he has not presented credible evidence of "service in Vietnam," as explained above; therefore, the Veteran's purported opinion relating diabetes mellitus type II to purported herbicide exposure during active service is of no probative value.  See Reonal, 5 Vet. App. 458, 461 (holding that an opinion based on an inaccurate factual premise is of no probative value).  Because the weight of the evidence demonstrates no exposure to herbicide agents during service, the preponderance of the evidence is against a finding that presumptive service connection is warranted under 38 C.F.R. §§ 3.307(a)(6) and 3.309(e) for diabetes mellitus type II as a disease associated with herbicide exposure.

The Board notes that service connection for diabetes mellitus may otherwise be established on a direct basis, under 38 C.F.R. § 3.303, or on a presumptive basis as a chronic disease, under 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  The Federal Circuit has held that, when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

In this case, the weight of the evidence is against a finding of a relevant injury or endocrine system disease during service, chronic symptoms of diabetes mellitus type II during service, continuous symptoms of diabetes mellitus type II since service, diabetes mellitus type II manifested to a compensable degree within one year of service separation, or diabetes type II that is otherwise related by competent evidence to active service.  The service treatment records are absent of any symptoms, findings, or treatment for diabetes mellitus, and the post-service medical evidence shows that diabetes mellitus began around 1991, many years after service separation.  There is also no competent evidence linking the Veteran's diabetes mellitus type II to service.  Rather, the Veteran's diabetes mellitus has been attributed to morbid obesity and a body mass index (BMI) of 39.5.  See May 2007 letter from a private treating physician.  

The Veteran does not allege, and the evidence does not show, that current diabetes mellitus type II is causally or etiologically related to service on a direct basis or on a presumptive basis as a chronic disease.  In consideration thereof, the Board finds that the preponderance of the evidence weighs against the Veteran's claim, and service connection for diabetes mellitus type II must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  

Service Connection for Peripheral Neuropathy, Hypertension, and ED

The Veteran contends peripheral neuropathy of the bilateral lower extremities, hypertension, and ED are all disorders caused by diabetes mellitus.  This is the Veteran's sole contention, and neither he nor the representative has advanced any other theory of entitlement to service connection.  The evidence of record does not otherwise indicate that the currently diagnosed peripheral neuropathy of the bilateral lower extremities, hypertension, or ED, which were first manifested many years after service separation, are causally or etiologically related to service; therefore, the Board need not address whether service connection is warranted for peripheral neuropathy of the bilateral lower extremities, hypertension, and ED on either a direct basis or, for peripheral neuropathy of the lower extremities and hypertension, as a presumptive basis as a chronic disease.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).  Accordingly, the analysis below is focused solely on the theory of secondary service connection, the only theory of entitlement that has been advanced by the Veteran and raised by the record.  38 U.S.C.A. 
§ 7104 (West 2002) (Board is to decide questions of law and fact).

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that service connection for peripheral neuropathy of the bilateral lower extremities, hypertension, or ED is warranted on a secondary basis.  Although the Veteran is service connected for several disabilities, he does not contend that any service-connected disabilities either caused or aggravated the currently diagnosed peripheral neuropathy of the bilateral lower extremities, hypertension, or ED.  Review of the record does not reveal any evidence that tends to show a causal or aggravation relationship between peripheral neuropathy of the bilateral lower extremities, hypertension, and/or ED and any service-connected disability.  Rather, the evidence shows that currently diagnosed peripheral neuropathy of the left and right lower extremities, hypertension, and ED are complications of the (non-service-connected) diabetes mellitus type II.  See, e.g., August 2007 form completed and signed by the Veteran's treating physician.  

For reasons explained above, service connection is denied for diabetes mellitus type II.  Because each of the claimed disabilities has been attributed to the nonservice-connected disability of diabetes mellitus, the Board finds that the weight of the evidence is against the claims; therefore, service connection for peripheral neuropathy of the bilateral lower extremities, hypertension, and ED on a secondary basis must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for diabetes mellitus type II, claimed as associated with herbicide exposure, is denied.

Service connection for peripheral neuropathy of the bilateral lower extremities is denied.

Service connection for hypertension is denied.

Service connection for ED is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


